department of the treasury internal_revenue_service washington d c date number release date uil cc psi 6bpharvey cam-108278-98 memorandum for chief planning and special programs area from senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc psi subject decline to grant consent for a application_for change in method_of_accounting in accordance with section a of revproc_2001_1 2001_1_irb_1 this chief_counsel_advice advises you that we decline to grant consent with respect to a form_3115 application_for change in accounting_method filed by a taxpayer within your jurisdiction pursuant to sec_6110 of the internal_revenue_code this chief_counsel_advice may not be used or cited as precedent legend b c d this chief_counsel_advice advises you that we decline to grant consent with respect to a form_3115 dated c filed on behalf of b b requested permission to change from depreciating residential_rental_property under the general depreciation system of sec_168 to the alternative_depreciation_system of sec_168 this change would have been effective beginning with the taxable_year beginning d because the residential_rental_property at issue is not described in sec_168 through d b was in effect requesting permission to make a late election under sec_168 with respect to such property pursuant to sec_301_9100-7t of the procedure and administration regulations the election under sec_168 must be made on the tax_return for the taxable_year in which the property is placed_in_service by the taxpayer as a result a taxpayer may not make the election under sec_168 through a request under sec_446 to change the taxpayer’s method_of_accounting instead the taxpayer should submit a request for a letter_ruling cam-108278-98 requesting an extension of time under sec_301_9100-3 for making the sec_168 election accordingly we decline to grant consent to b’s form_3115 if you have any questions on this matter do not hesitate to call kathleen reed cc
